Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  

4.	Under Step 1 
Claims 1-3 and 7-9 are directed to an apparatus/system and computer-readable medium respectively, meeting the requirements for Step 1.

5.	Under Step 2A Prong 1
In independent Claim 1, as representative of the other independent claims, the elements of receiving a first goal, converting a second goal from the first goal comprising a quantitative measure and linguistics, and presenting the second goal are both mathematical relationships and calculations as well as organizing human activity to present said second goal.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers the abstract ideas collectively as a single abstract idea of mathematical 
relationships.

6.	Step 2A Prong II
The abstract idea is not integrated into a practical application.  According to 2019 PEG, a consideration indicative of integration into a practical application includes improvements to the functioning of a computer or to any other technology or technical field (MPEP 2106.05(a)) or adding a specific limitation other than what is well-understood, routine, conventional activity, or adding unconventional steps that confine the claim to a particular application (a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (MPEP § 2106.05(d)).  Conversely, considerations not indicative of integration include adding words “apply it” (or equivalent) with the judicial exception or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(f)); adding insignificant extra-solution activity (MPEP 2106.05(g)), or generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).
	The recited reception unit, identification unit, presentation unit, storage unit, creation unit, and computer-readable storage medium are recited so generically (no details whatsoever are provided other than in name only) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Further, these units are recited at a high level of generality (i.e., as generic devices providing general means of reception, identification, presentation, storage, and creation) providing no details whatsoever but in name only of these structures such that they represent no more than mere instructions to apply the judicial exception on a computer ostensibly to simply automate operations.
	The first and second goals related to the body merely indicate a field of use or technological environment of health management/education in which to apply a judicial exception. (MPEP 2106.05(h)).
Even when the limitations are viewed in combination, the elements in this claim do no more than automate the mathematical and linguistics using the one of more computer units as tools.  While this type of automation is an improvement in a general sense as opposed to performance manually, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)(using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Thus, Claim  lacks the eligibility requirements of 
Step 2 Prong II.

7.	Step 2B
According to the 2019 PEG, in addition to the considerations discussed in Step 2A, an additional consideration indicative of an inventive concept (aka “significantly more”) is the addition of a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)).  Conversely, an additional consideration not indicative of an inventive concept is simply appending well-understood, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea (MPEP 2106.05(d) and Berkheimer Memo, April 20, 2018).  Thus, the additional elements evaluated under Step 2A are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.
Claim 1 does not recite additional elements, individually or in combination, that amount to significantly more than the abstract idea.  As discussed above with respect to the lack of a practical application, the elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here, i.e., mere instructions to apply an exception using generic computer component(s) cannot provide an inventive concept in Step 2B.
Further, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The reception unit performs data gathering which does not indicate that the activity is anything other than a generic computer component performing the task.  Court decisions cited in MPEP 2106.05(d)(II) indicate that it is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i)).  Likewise, the identification unit performs a conversion and linguistics analysis equivalent to performing repetitive calculations (MPEP 2106.05(d)(II)(ii)) and retrieving information in memory (MPEP 2106.05(d)(II)(iv), determining an estimated outcome and setting a price (MPEP 2106.05(d)(II)(v), and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining a price (MPEP 2106.05(d)(II)(vi)).  Lastly, to present second goal is similar to presenting offers and gathering statistics (MPEP 2106.05(d)(II)(iii)). 
The combination of additional elements adds nothing that is not already present when considered individually where the additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, Claim  is ineligible.

8.	Dependent Claims 
		Claims 4-6 inherit the same abstract idea as Claim 1.  Claims 4 and 5 concern either or both generic elements of storing past goals which is extra-solution activity and the creation unit which manipulates information gathered to form a path using a trend which is additional calculation or manipulation which is the abstract idea.  As such, the limitation cannot supply an inventive concept.  Claim 6 further computes an achievement rate which is part of the abstract calculations and an associated path as discussed above.  See (performing repetitive calculations (MPEP 2106.05(d)(II)(ii)) and (storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv)).  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009211134 to Makoto in view of U.S. Pat. No. 2015/0120317 to Mayou.

In Reference to Claims 1 and 8
	Makoto discloses improvement plan creation (Titl.), comprising: 
a reception unit (Fig. 1 input device 126 [0024]) configured to receive input of a first goal that is qualitative and related to a body of a user (unit receives improvement items as in “weight” or “abdominal circumference” [0020]); 
an identification unit (CPU 124 which is an arithmetic processing device) configured to identify a second goal that is quantitative and related to the body of the user (the unit assesses the amount of calories [0050] which is related to weight loss or circumference which is related to the body), from the first goal received by the reception unit (the calories are derived from the weight or abdominal circumference first goal); and 
a presentation unit (display [0024] configured to present the second goal identified by the identification unit), 
the identification unit being configured to convert the first goal into a quantitative goal for at least one feature amount related to the body (weight loss or abdominal circumference is converted to caloric reduction via exercise or menu required [0020, 0050] and corresponding to a meaning of the first goal (Makoto discloses a plurality of menus related to the first goal [0011, 0026]), thereby identifying the second goal including at least one goal obtained by such conversion (7,000 kcal required [0020]), and when there are a plurality of meanings (based on stored plurality of improvement menus [0011]) based on analysis of the first goal, the quantitative goal being a range or a value included in a range of values of a feature amount per meaning (caloric reduction goal is a sum of the caloric reductions of the selections of {range of} menus from the plurality of menus. 
However, Makoto discloses that the goal’s associated improvement menus are presented based on medical examination and health leader and does not disclose deriving a meaning obtained instead by linguistic analysis to present the plurality of meanings of the plurality of improvement plan menus [0003]. 
Mayou teaches of continuous monitoring devices (Abstr.) wherein behavior is determined by assessing behavior and associating a goal or criteria (Fig. 2 204, 205) employing structured queries based on natural language [0028].  In one example, a behavioral input triggers a search of avoiding afternoon lows.  The system computes a corresponding goal to help the user avoid afternoon lows.  The goal is determined based on comparing the received input information to one of more keywords associated with the goal [0177].  In another example, the response to “I am going to exercise now” informs natural language to determine based on a glucose low in 30 minutes to reply “You may want to eat x carbs…” [0214].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would be motivated to substitute the human health leader process of searching the plurality of menus associated with the caloric reduction goal with the ability for the system to perform a linguistic analysis of the weight loss or abdominal circumference natural language to find keywords from among the plurality of menus as a function of a corresponding goal.  In the examples above, the parallel to be drawn in the system of Mayou determines a second goal of x carbs in response to the first goal of exercise now along with a corresponding linguistics based message of “You may want to eat” those x carbs.  This is the response o the health leader who presents the plurality of menus to the user.  In the case of Mayou, the invention of Makoto can be modified by the natural language and determination of a quantitative second goal of Mayou.  As the number of improvement menus of Mikoto increases, the switch to computer value and linguistics analysis as in Mayou may prove to be the more efficient and effective manner in the long run.  The Courts have held that use of a known technique to improve similar devices in the same way is indicia of obviousness.

In Reference to Claims 2 and 9
See above rejection of Claim 1.  In addition, there are a plurality of feature amounts corresponding to a meaning obtained by linguistic analysis of the first goal and there is an overlap in range of the plurality of feature amounts per meaning in a multidimensional space with each of the plurality of feature amounts serving as an axis, the quantitative goal being a value or a range of each feature amount corresponding to a position or a range of a multidimensional space included in the overlapping range (Examiner construes this limitation to mean that there are overlaps in the range of the quantitative values.  According to Mikoto, the calculation determines “a target value set” [0026] and which each improvement plan having its own caloric value can be summed to achieve a total set improvement amount [0044] as one or more menus are selected.  Each menu serves as a feature with an axis in a solution space.  Given that one or more menus can be selected to achieve a total target set amount then there are overlaps in the range as multiple combinations of menus are possible.

In Reference to Claim 3
See rejection of Claim 1.  Also, an acquisition unit configured to acquire a current value of a predetermined indicator related to the body of the user and to acquire an achievement deadline of a goal (Examiner construes this to be equivalent to the improvement per day of Mikoto wherein the daily improvement values are the current values claimed.  These values are predetermined as they are formed by the graph and line formed between the user starting circumstances and the set goal [0052].  Mikoto discloses goals have deadlines of a specific time period [0020]);
	Mikoto also discloses also storing information indicating a trend in goal attainment that is indicated by a combination of a plurality of paths (0010, 0011, 0052]), each path being a
transition in value of the predetermined indicator to a goal value for achieving a goal related to a body of a person (Examiner interprets the transition in value as each incremental data point on the trend line of the graph [0052]), and a goal attainment rate per path (this is the slope of the trend line of [0052]) and 
a creation unit configured to create a path having the goal attainment rate higher than those of other paths on the basis of the current value (Examiner construes this limitation as the slope of the sum of the improvement plans of Mikoto is greater than the slopes of individual menu plans. [0052]) using the trend information of the line graph [0052].

In Reference to Claim 6
	Mikoto discloses an achievement rate of a goal as the trend (slope of the trend line of [0052]), and the creation unit is configured to create the path using an achievement rate indicated by, from among the information stored in the storage unit, information of each person having an attribute at or near that of the user (See rejection of Claim 3).

In Reference to Claim 7
	See rejection of Claims 1 and 3.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715